WOOLLEY, Circuit Judge
(dissenting). I have trouble in finding invention in the lens of the patent. The thing the patentee did, when stated in simple terms, was this: In a plain lens of an automobile lamp he cut transverse horizontal refracting ridges, thus employing a well known expedient of the optical art for deflecting rays of light. For this (in conjunction with mechanism not here involved) he was granted Letters Patent No. 1,119,848, issued December 8, 1914. In this lens,some time later, he cut sections of vertical cylinders, again employing a well known expedient of the art for spreading rays laterally. Letters Patent No. 973,729 to Wamhoff, 1910. This lens, cut horizontally and vertically to direct rays downwardly and laterally, appeared on the market under the name of “Liberty Lens.” For some reason it was, and still is, marked as if made under Letters Patent of December 8, 1914, though in fact but one of these two optical features is covered by that patent.
Just when this double-cut lens was first made and put on sale is not clear. It is certain, however, that it was made before the date of the application for the patent in suit becau.se the patentee there included it in his diagrams, specification and claims. Later, for a reason not given, he cancelled the claims on this construction and withdrew the diagrams. With the Liberty Lens in existence on the date of the application for the patent in suit, what next did the patentee do? Having found in the art a lens shade in the form of a vizor — the invention of Slonaker (Letters Patent No. 1,244,556, 1917), which was but a step beyond the invention of Dalman (Letters Patent No. 1,001,733, 1911) — all he did was to place a Slonaker vizor on a Liberty Lens. Did this involve invention? I think not. But the plaintiff urges that in the lens of the patent in suit the three elements — horizontal prisms, vertical cylinders; and a shade — appeared in combination for the first time and produced a new result. Even so, I cannot discover invention. One element — horizontal prisms — was old. Another — vertical cylinders — was old. But the vital thing is that the combination of horizontal prisms and vertical cylinders also was old — old in the window prism art from which it was taken, Letters Patent No. 637,145, to Moffat and Dobbins (1899), Daylight Glass Mfg. Co. v. American Prismatic Light Co. (C. C.) 140 Fed. 174; Daylight Glass Mfg. Co. v. American Prismatic Light Co., 142 Fed. 454, 73 C. C. A. 570; Pressed Prism Plate Glass Co. v. Continuous Glass Press Co. (C. C.) 150 Fed. 355; Pressed Prism Plate Glass Co. v. Continuous Glass Press Co. (C. C.) 181 Fed. 151; and not new in the automobile lamp art, having been described in the application for the patent in suit, claimed and withdrawn. Whether these two elements in combination involve invention when transferred from the window of a house to the window of a lamp is not here in issue. However that may be, this old combination of optical expedients produced all the ray changes of the lens of the, patent in suit except a negligible percentage made by the Slonaker vizor when painted as Slonaker had taught the art. The patentee made *199free use of Slonaker’s invention and his teaching. In placing the Slonaker lens shade on his own double-cut lens, I find the patentee made no more of an invention than if he had borrowed a lamp shade from a neighbor and placed it on his own student lamp. I am constrained to dissent from the judgment of the court.